Citation Nr: 9935738	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include depression and post traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for exposure to Agent 
Orange. 


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1970.  
The record reflects that the veteran served in the Republic 
of Vietnam and was awarded the Combat Infantryman's Badge.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for PTSD and depression and also denied a 
claim for service connection for exposure to Agent Orange.  


FINDINGS OF FACT

1.  The record is devoid of evidence of a medical diagnosis 
of post traumatic stress disorder.   

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has post traumatic stress disorder which was present in 
service or is otherwise related to military service.
 
3.  The record is devoid of competent medical evidence to 
show that currently diagnosed depression is related to active 
service.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
depression was present in service or is otherwise related to 
military service.

5.  The record is devoid of competent evidence to show that 
the veteran has any current disability which is attributable 
to exposure to herbicides, to include Agent Orange, in 
service. 



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for post traumatic stress disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for depression.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a disability attributable to herbicide 
exposure in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on his pre-enlistment 
physical examination in April 1965 the veteran gave a history 
of depression or excessive worry.  On all subsequent physical 
examinations the veteran denied such history and service 
medical records are otherwise negative for complaints, or 
findings related to a psychiatric disorder. 

In an undated statement received in connection with the 
veteran's PTSD Questionnaire, he described two stressor 
incidents, one in which the group of soldiers led by the 
veteran were subjected to a rocket attack in Vietnam, and his 
squad leader went missing in action.  In the second described 
incident, the veteran's unit sustained a direct rocket 
attack, reportedly disrupting his hearing temporarily, after 
which the veteran was required to assist in the evacuation of 
multiple wounded members of his unit.  

On VA psychiatric examination conducted in September 1996 the 
veteran gave a history of combat experience with no physical 
wounds sustained.  He acknowledged having abused alcohol 
during the period from 1970 to 1990, and episodic drinking 
currently.  He reported treatment for emotional problems 
dating back to 1978, which had included medication and a 
brief period of hospitalization.  Recently, the veteran had 
been seen in outpatient treatment over the previous period of 
approximately a year.  His current complaints included 
depression.  He denied suicidal ideation, memory problems, 
absentmindedness concentration difficulties, anxiety, chronic 
fatigue and general lack of interest in being with others. 
Although it was noted he was married with two children in 
their twenties, he stated that he was a loner and had no 
friends.  The examiner noted the veteran's facial expression 
was unremarkable.  His posture was erect and his gait normal.  
His speech was spontaneous and verbose at times, and 
progressed in a normal fashion.  His mood was described as 
normal with appropriate affect.  The veteran's perception 
appeared normal.  His memory appeared to be unimpaired and it 
was reported that he was apparently very bright.  Insight and 
judgment were considered good.  Suicidal risk appeared to be 
low.  Diagnostically the veteran's presentation most clearly 
resembled a depressive disorder.  The diagnosis was Axis I: 
depression, Axis II: schizoid traits, Axis V: a rating of 55 
on the Global Assessment of Functioning (GAF) scale, an 
indication of moderate impairment of social and occupational 
functioning.  

A VA dermatological examination was also conducted in 
September 1996.  The diagnoses were: 1. Actinic skin damage 
to the face; 2. Skin tags, multiple skin tags on the torso 
and buttock, 3. Multiple discrete cherry hemangioma all of 
one millimeter or less in diameter, and they are on the 
anterior and posterior torso, and he has seborrheic 
keratosis, a few on his back and a few more on his face.  He 
has a discrete inflamed lesion most likely insect bite on his 
buttock.  

On VA Agent Orange examination conducted in September 1996 
the veteran indicated he felt well, denying any medical 
problems, specifically denying cancer, lymphadenopathy, 
weight loss, anemia, and infertility.  Under the heading of 
initial data base for possible exposure to toxic chemicals 
the examiner noted the veteran was in the Army from April 
1966 to April 1970; he is married, he was stationed in Quain 
Loi, Anloc, Lai Khe, from March 1968 to March 1969.  The 
veteran indicated he was involved in handling or spraying 
Agent Orange.  He reportedly was not directly sprayed, but 
was in a recently sprayed area.  He also answered no to the 
question of whether he ate or drank contaminated food.  It 
was recorded that incidental exposure was presumed.  The 
examiner noted that there was no evidence of neoplasia in the 
veteran or reportedly in his family.  There was no history of 
miscarriage or abortion, and the veteran's two children had 
no abnormality.  Objective examination was negative for 
lymphadenopathy.  Chest x-ray revealed cardiomegaly and clear 
lungs.  Complete blood count and blood chemistry were 
essentially within normal limits.  Urinalysis was negative.  
With the exception of surgical scars and dermatological 
findings noted on previous examination, examination findings 
were otherwise within normal limits.  The diagnoses were 
limited to hypertension, cardiomegaly by chest x-rays, and 
PTSD by history.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  Additionally, where a veteran 
served for 90 days or more during a period of war, certain 
specified chronic diseases, to include psychosis shall be 
service-connected, although not manifest during service, if 
they become manifest to a degree of 10 percent or more within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  Further 
a disease associated with exposure to certain herbicides 
agents listed in 38 C.F.R. §  3.309 (1999) will be presumed 
to have been incurred in service, under the circumstances 
outlined in 38 U.S.C.A. §§ 1112, 1113, 1116 (West 1991 & 
1995); even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101,1112, 1113, 1116 (West 
1991 & 1999); 38 C.F.R. §§ 3.307(a), 3.309 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to the herbicide agent, 
unless there is affirmative evidence to the contrary.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visiting in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma, (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), acute and subacute 
peripheral neuropathy and prostate cancer. 38 C.F.R. 
§ 3.309(e)(1999).

The presumptive diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne or porphyria cutanea tarda, and acute or 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a) (6) 
(ii) (1999).  

With regard to PTSD service connection requires medical 
evidence diagnosing the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).  In accordance with the 
regulations in effect at the time the veteran initiated his 
claim in June 1996, if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Combat 
Infantryman Badge, the Purple Heart, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. §3.304(f)(1996).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims for service connection are 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498.

On consideration of the claim for service connection for 
depression, it is noted that the record reflects a current 
medical diagnosis of depression which satisfies the first 
element of a well-grounded claim.  Although the veteran 
alleges treatment for mental health problems in service, his 
service medical records are negative for complaints of 
treatment related to a psychiatric disorder.  Moreover, there 
is no evidence or even a claim that a reported preexisting 
depressive disorder was aggravated during service.  
Nevertheless, inasmuch as evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, the veteran's 
reports of symptoms of mental illness in service constitute 
sufficient evidence of a disease in service to fulfill the 
second element of a plausible claim.  However, there is no 
medical evidence or opinion of a nexus between the currently 
diagnosed disorder and any events or symptoms noted in active 
service.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  As a lay person (i.e., without medical training or 
expertise) the veteran is not competent to offer opinions 
concerning medical causation.  Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the absence of 
competent medical evidence of an etiological nexus between 
the currently diagnosed disorder and service, the claim is 
not plausible and must be denied as not well-grounded.

Additionally it is noted that although the veteran was 
awarded the Combat Infantryman's badge, the record is devoid 
of evidence of a medical diagnosis of PTSD.  As a lay person 
the veteran is not qualified to provided the requisite 
evidence of a current disability.  Accordingly, in the 
absence of competent medical evidence of a diagnosed 
disability which is etiologically related to events in active 
service, the claim for service connection for PTSD is not 
plausible and must be denied as not well-grounded.    

Similarly, although the record in this case indicates that 
the veteran had service in Vietnam during the Vietnam Era, 
there is no objective medical evidence of any of the 
presumptive diseases associated with herbicide exposure.  No 
such complaints or findings were noted at the time of VA 
Agent Orange examination in September 1996.  Additionally the 
record does not reflect any medical evidence or even a claim 
to indicate that any currently diagnosed disorder is related 
to herbicide exposure in service.  In the absence of 
competent evidence of a currently diagnosed disability 
attributable to herbicide exposure, the veteran has not 
presented the elements of a plausible claim for service 
connection for exposure to herbicides, to include Agent 
Orange.





ORDER

The claims for service connection for psychiatric disability 
to include post traumatic stress disorder, and depression, 
and for exposure to Agent Orange are denied as not well-
grounded.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

